Exhibit 10.18

NAVTEQ CORPORATION

AMENDED AND RESTATED 2001 STOCK INCENTIVE PLAN

RESTRICTED STOCK UNIT AGREEMENT


1.     NOTICE OF AWARD.

Name

Address

City, State Zip

NAVTEQ Corporation (the “Company”) is pleased to advise you that, pursuant to
the Company’s Amended and Restated 2001 Stock Incentive Plan (the “Plan”), the
Board has granted to you (“you” or “Grantee”) an award of Number of Shares
restricted stock units (the “Restricted Units”), effective as of Month, Day YEAR
(the “Date of Grant”), subject to the terms and conditions set forth in this
Restricted Stock Unit Agreement (the “Agreement”).  Any capitalized terms used
herein and not defined herein have the meanings set forth in the Plan.  This
Award is intended to be a Performance Award that satisfies the requirements for
exemption as “qualified performance based compensation” under Section 162(m) of
the Code and should be interpreted accordingly.


2.     TERMS AND CONDITIONS.  THIS AWARD IS SUBJECT TO THE FOLLOWING TERMS AND
CONDITIONS:


A.               PERFORMANCE PERIOD.  THE PERFORMANCE PERIOD SHALL BE THE 2006
CALENDAR YEAR.


B.              PERFORMANCE CRITERIA.  THE CRITERIA FOR EVALUATING THE COMPANY’S
PERFORMANCE OVER THE PERFORMANCE PERIOD WILL BE BASED UPON REVENUE GROWTH AND
NET INCOME GOALS, AS ESTABLISHED BY THE ADMINISTRATOR IN GREATER SPECIFICITY NOT
LATER THAN 90 DAYS FOLLOWING THE START OF THE PERFORMANCE PERIOD.  THE
ADMINISTRATOR WILL ALSO AT THAT TIME ESTABLISH, IN ITS DISCRETION, AN OBJECTIVE
SCALE TO ADJUST THE NUMBER OF RESTRICTED UNITS SUBJECT HERETO BASED ON THE
ACHIEVEMENT OF (OR FAILURE TO ACHIEVE) THE PERFORMANCE CRITERIA.


C.               FINAL AWARDS. 


(I)                                     DETERMINATION OF FINAL AWARDS. 
FOLLOWING THE COMPLETION OF THE PERFORMANCE PERIOD, THE ADMINISTRATOR WILL APPLY
THE SCALE DESCRIBED ABOVE IN SECTION 2(B) TO DETERMINE THE NUMBER OF RESTRICTED
UNITS THAT MAY BE EARNED HEREUNDER (THE “FINAL AWARD”).  SUBJECT TO SECTIONS
2(C)(II), 2(D) AND 7, EACH SUCH RESTRICTED UNIT REPRESENTS THE RIGHT TO RECEIVE
FROM THE COMPANY ON THE VESTING DATE (AS DEFINED HEREIN) ONE SHARE OF COMMON
STOCK.


(II)                                  APPLICATION OF NEGATIVE DISCRETION.  THE
ADMINISTRATOR, IN ITS DISCRETION, MAY FURTHER REDUCE (BUT NOT INCREASE) THE
NUMBER OF RESTRICTED UNITS SUBJECT TO THE FINAL AWARD TO TAKE INTO ACCOUNT
REQUIRED DEPARTURES FROM THE COMPANY’S OPERATING BUDGET, CHANGES IN ACCOUNTING
PRINCIPLES, CURRENCY FLUCTUATIONS, ACQUISITIONS, DISPOSITIONS, MERGERS,
CONSOLIDATIONS OR OTHER CORPORATE TRANSACTIONS, AND OTHER FACTORS INFLUENCING
THE ACHIEVEMENT OF THE PERFORMANCE CRITERIA TO ENSURE THAT SUCH UNFORESEEN
EVENTS OR CHANGES IN CIRCUMSTANCES SINCE THE DATE OF GRANT DO NOT FRUSTRATE THE
PURPOSES AND INTENT OF THIS AWARD.

1


--------------------------------------------------------------------------------



D.              VESTING OF RESTRICTED UNITS.


(I)                                     EXCEPT AS PROVIDED IN SECTION 2(D)(II)
AND SECTION 3, THE FINAL AWARD WILL VEST RATABLY IN ANNUAL INSTALLMENTS AT A
RATE OF TWENTY-FIVE PERCENT (25%) PER YEAR OVER A FOUR (4) YEAR PERIOD BEGINNING
ON MONTH, DAY, YEAR (THE “VESTING COMMENCEMENT DATE”).  THE INSTALLMENTS WILL
VEST ON THE FIRST, SECOND, THIRD AND FOURTH ANNIVERSARIES OF THE VESTING
COMMENCEMENT DATE, RESPECTIVELY, AND EACH SUCH ANNIVERSARY IS REFERRED TO HEREIN
AS A “VESTING DATE”; PROVIDED, HOWEVER, THAT IN THE EVENT YOU DO NOT MAINTAIN
YOUR CONTINUOUS STATUS UNTIL ANY GIVEN VESTING DATE, ALL OF THE RESTRICTED UNITS
THAT HAVE NOT YET BECOME NONFORFEITABLE SHALL BE FORFEITED IMMEDIATELY UPON THE
TERMINATION OF YOUR CONTINUOUS STATUS.


IF, AT ANY TIME, YOU CEASE TO BE AN EMPLOYEE OF THE COMPANY BUT YOU CONTINUE TO
PROVIDE BONA FIDE SERVICES IN A DIFFERENT CAPACITY FOLLOWING SUCH CESSATION,
INCLUDING WITHOUT LIMITATION AS A DIRECTOR, CONSULTANT OR INDEPENDENT
CONTRACTOR, THEN A TERMINATION OF YOUR CONTINUOUS STATUS SHALL NOT BE DEEMED TO
HAVE OCCURRED FOR PURPOSES OF THIS AGREEMENT UPON SUCH CHANGE IN RELATIONSHIP. 
LIKEWISE, YOUR CONTINUOUS STATUS SHALL NOT BE CONSIDERED INTERRUPTED IN THE CASE
OF ANY LEAVE OF ABSENCE APPROVED BY THE COMPANY OR DUE TO A TRANSFER BETWEEN
LOCATIONS OF THE COMPANY OR BETWEEN THE COMPANY, ITS AFFILIATES OR ANY
SUCCESSOR.


(II)                                  NOTWITHSTANDING ANYTHING HEREIN TO THE
CONTRARY, IF YOU COMMIT AN ACT OF MISCONDUCT, ANY RESTRICTED UNITS WHICH HAVE
NOT PRIOR TO THE DATE OF SUCH MISCONDUCT BECOME NONFORFEITABLE, OR WHICH HAVE
BECOME NONFORFEITABLE BUT HAVE NOT YET BEEN DISTRIBUTED, WILL IMMEDIATELY AND
AUTOMATICALLY, WITHOUT ANY ACTION ON THE PART OF THE COMPANY, BE FORFEITED AND
SHALL IMMEDIATELY REVERT TO THE PLAN.


3.     VESTING UPON CHANGE IN CONTROL.  UPON THE OCCURRENCE OF A CHANGE IN
CONTROL (AS DEFINED IN THE PLAN), THE ADMINISTRATOR MAY TAKE SUCH ACTIONS AS IT,
IN ITS SOLE DISCRETION, DEEMS APPROPRIATE, INCLUDING, WITHOUT LIMITATION, THE
ACCELERATION OF VESTING OF RESTRICTED UNITS, THE DISTRIBUTION OF SHARES OF
COMMON STOCK UNDERLYING THE RESTRICTED UNITS OR THE SUBSTITUTION OF EQUIVALENT
AWARDS OF THE SURVIVING OR SUCCESSOR ENTITY OR A PARENT THEREOF.


4.     BOOK ACCOUNTS.  AN UNFUNDED BOOKKEEPING ACCOUNT (THE “ACCOUNT”) SHALL BE
ESTABLISHED FOR EACH GRANTEE WHEN SUCH PERSON IS AWARDED RESTRICTED UNITS
PURSUANT TO THE PLAN AND THIS AGREEMENT.  ACCOUNTS SHALL BE MAINTAINED BY THE
ADMINISTRATOR.  RESTRICTED UNITS SHALL BE CREDITED TO THE ACCOUNT AS OF THE DATE
OF GRANT AND DEBITED FROM THE ACCOUNT TO REFLECT ADJUSTMENTS DESCRIBED IN
SECTION 2(C) OR SECTION 11 OF THE PLAN, FORFEITURES DESCRIBED IN SECTION 2(D)
AND SETTLEMENTS DESCRIBED IN SECTION 6 OR 7.  DIVIDENDS OR OTHER DISTRIBUTIONS
PAID WITH RESPECT TO THE SHARES UNDERLYING THE RESTRICTED UNITS SHALL BE
CREDITED TO THE ACCOUNT IN THE FORM OF ADDITIONAL RESTRICTED UNITS (SUBJECT TO
THE SAME TERMS AND CONDITIONS AS THE RESTRICTED UNITS GIVING RISE TO THE
CREDITING OF SUCH DIVIDENDS OR DISTRIBUTIONS) BASED ON THE FAIR MARKET VALUE AT
THAT TIME.


5.     RIGHTS AS STOCKHOLDER.  YOU SHALL NOT HAVE VOTING OR ANY OTHER RIGHTS AS
A STOCKHOLDER OF THE COMPANY WITH RESPECT TO THE RESTRICTED UNITS.


6.     DELIVERY OF SHARES.  AS SOON AS PRACTICABLE FOLLOWING THE DATE RESTRICTED
UNITS CREDITED TO YOUR ACCOUNT BECOME NONFORFEITABLE IN ACCORDANCE WITH SECTION
2(D) (THE “DELIVERY DATE”), AND SUBJECT TO YOUR SATISFACTION OF ANY WITHHOLDING
OBLIGATIONS, YOU SHALL RECEIVE STOCK CERTIFICATES (THE “CERTIFICATES”)
EVIDENCING THE CONVERSION OF THOSE RESTRICTED UNITS INTO SHARES.  THE
CERTIFICATES SHALL BE ISSUED TO YOU AS OF THE DELIVERY DATE AND REGISTERED IN
YOUR NAME.

2


--------------------------------------------------------------------------------



7.     CASH SETTLEMENTS.  NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY,
WHENEVER SHARES WOULD OTHERWISE BE DISTRIBUTABLE IN RESPECT OF RESTRICTED UNITS,
THE ADMINISTRATOR, IN ITS SOLE DISCRETION, MAY SETTLE ALL OR ANY PORTION OF
THOSE RESTRICTED UNITS IN CASH EQUAL TO THE FAIR MARKET VALUE OF THE SHARES THAT
WOULD OTHERWISE HAVE BEEN DISTRIBUTABLE.


8.     DEFERRAL ELECTION.  THE ADMINISTRATOR, AT SUCH TIMES AND IN SUCH MANNER
AS MAY BE DETERMINED BY THE ADMINISTRATOR IN ITS SOLE DISCRETION, MAY ALLOW YOU
TO DEFER DELIVERY OF THE SHARES THAT WOULD OTHERWISE BE DUE BY VIRTUE OF THE
SATISFACTION OF THE VESTING REQUIREMENTS SET FORTH IN SECTION 2(D).


9.     WITHHOLDING OF TAXES.  THE COMPANY SHALL HAVE THE RIGHT TO DEDUCT FROM
ANY PAYMENT OF ANY KIND (INCLUDING SALARY OR BONUS) OTHERWISE DUE TO YOU, AN
AMOUNT EQUAL TO ANY FEDERAL, STATE OR LOCAL TAXES OF ANY KIND REQUIRED BY LAW TO
BE WITHHELD IN CONNECTION WITH THE AWARD, DEFERRAL OR SETTLEMENT OF THE
RESTRICTED UNITS OR OTHER SECURITIES PURSUANT TO THIS AGREEMENT.  THE COMPANY
SHALL ALSO HAVE THE RIGHT TO WITHHOLD SHARES OTHERWISE DELIVERABLE UPON VESTING
OF THE RESTRICTED UNITS TO SATISFY, IN WHOLE OR IN PART, THE AMOUNT THE COMPANY
IS REQUIRED TO WITHHOLD FOR TAXES IN CONNECTION WITH THIS AWARD (BASED ON THE
FAIR MARKET VALUE OF SUCH SHARES AS OF THE DATE OF SUCH WITHHOLDING).


10.   CONFORMITY WITH PLAN.  THE RESTRICTED UNITS ARE INTENDED TO CONFORM IN ALL
RESPECTS WITH, AND ARE SUBJECT TO ALL APPLICABLE PROVISIONS OF, THE PLAN (WHICH
IS INCORPORATED HEREIN BY REFERENCE).  INCONSISTENCIES BETWEEN THIS AGREEMENT
AND THE PLAN SHALL BE RESOLVED BY THE ADMINISTRATOR IN ITS DISCRETION.  BY
EXECUTING AND RETURNING THE ENCLOSED COPY OF THIS AGREEMENT, YOU ACKNOWLEDGE
YOUR RECEIPT OF THIS AGREEMENT AND THE PLAN AND AGREE TO BE BOUND BY ALL OF THE
TERMS OF THIS AGREEMENT AND THE PLAN.


11.   NO GUARANTEE OF EMPLOYMENT.  GRANTEE ACKNOWLEDGES AND AGREES THAT THE
VESTING OF RESTRICTED UNITS PURSUANT TO THE VESTING PROVISIONS SET FORTH HEREIN
IS EARNED ONLY BY CONTINUING SERVICE AS AN EMPLOYEE, CONSULTANT OR DIRECTOR, IN
EACH CASE AT THE WILL OF THE COMPANY (AND NOT THROUGH THE ACT OF BEING HIRED,
BEING GRANTED RESTRICTED UNITS OR RECEIVING SHARES HEREUNDER).  GRANTEE FURTHER
ACKNOWLEDGES AND AGREES THAT THIS AGREEMENT, THE TRANSACTIONS CONTEMPLATED
HEREUNDER AND THE VESTING PROVISIONS SET FORTH HEREIN DO NOT CONSTITUTE AN
EXPRESS OR IMPLIED PROMISE OF CONTINUED ENGAGEMENT AS AN EMPLOYEE OR CONSULTANT
FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT ALL, AND SHALL NOT INTERFERE WITH
GRANTEE’S RIGHT OR THE COMPANY’S RIGHT TO TERMINATE GRANTEE’S SERVICE AT ANY
TIME, WITH OR WITHOUT CAUSE.


12.   AMENDMENT OR SUBSTITUTION OF RESTRICTED UNITS.  THE TERMS OF THE
RESTRICTED UNITS MAY BE AMENDED FROM TIME TO TIME BY THE ADMINISTRATOR IN ITS
DISCRETION IN ANY MANNER THAT IT DEEMS APPROPRIATE; PROVIDED THAT, EXCEPT AS
OTHERWISE PROVIDED IN SECTION 11 OF THE PLAN OR AS REQUIRED TO ENSURE COMPLIANCE
WITH APPLICABLE LAWS, NO SUCH AMENDMENT SHALL ADVERSELY AFFECT IN A MATERIAL
MANNER ANY OF YOUR RIGHTS UNDER THE AWARD WITHOUT YOUR WRITTEN CONSENT.


13.   UNFUNDED STATUS OF PLAN.  THE PLAN IS AN UNFUNDED ARRANGEMENT.  ANY
AMOUNTS PAYABLE IN CASH UNDER THE PLAN AND THIS AGREEMENT WILL BE PAID FROM THE
GENERAL ASSETS OF THE COMPANY.  ANY PERSON ENTITLED TO A PAYMENT UNDER THE PLAN
OR THIS AGREEMENT WILL HAVE THE RIGHTS OF A GENERAL CREDITOR OF THE COMPANY AND
WILL NOT HAVE A CLAIM TO ANY PARTICULAR ASSET OF THE COMPANY.


14.   SEVERABILITY.  WHENEVER POSSIBLE, EACH PROVISION OF THIS AGREEMENT SHALL
BE INTERPRETED IN SUCH MANNER AS TO BE EFFECTIVE AND VALID UNDER APPLICABLE LAW,
BUT IF ANY PROVISION OF THIS AGREEMENT IS HELD TO BE PROHIBITED BY OR INVALID
UNDER APPLICABLE LAW, SUCH PROVISION SHALL BE INEFFECTIVE ONLY TO THE EXTENT OF
SUCH PROHIBITION OR INVALIDITY, WITHOUT INVALIDATING THE REMAINDER OF THIS
AGREEMENT.


15.   LOCK-UP PERIOD. GRANTEE HEREBY AGREES NOT TO OFFER, SELL, CONTRACT TO
SELL, PLEDGE OR OTHERWISE DISPOSE OF, DIRECTLY OR INDIRECTLY, ANY EQUITY
SECURITIES OF THE COMPANY, OR ANY SECURITIES CONVERTIBLE INTO OR EXCHANGEABLE OR
EXERCISABLE FOR SUCH SECURITIES, ENTER INTO A TRANSACTION WHICH WOULD

3


--------------------------------------------------------------------------------



HAVE THE SAME EFFECT, OR ENTER INTO ANY SWAP, HEDGE OR OTHER ARRANGEMENT THAT
TRANSFERS, IN WHOLE OR IN PART, ANY OF THE ECONOMIC CONSEQUENCES OF OWNERSHIP OF
SUCH SECURITIES, WHETHER ANY SUCH AFOREMENTIONED TRANSACTION IS TO BE SETTLED BY
DELIVERY OF SUCH SECURITIES OR OTHER SECURITIES, IN CASH OR OTHERWISE, OR
PUBLICLY DISCLOSE THE INTENTION TO MAKE ANY SUCH OFFER, SALE, PLEDGE OR
DISPOSITION, OR TO ENTER INTO ANY SUCH TRANSACTION, SWAP, HEDGE OR OTHER
ARRANGEMENT, IN EACH CASE DURING THE SEVEN DAYS PRIOR TO AND THE 180 DAYS AFTER
THE EFFECTIVENESS OF ANY UNDERWRITTEN OFFERING OF THE COMPANY’S EQUITY
SECURITIES (OR SUCH LONGER OR SHORTER PERIOD AS MAY BE REQUESTED IN WRITING BY
THE MANAGING UNDERWRITER AND AGREED TO IN WRITING BY THE COMPANY) (THE “MARKET
STANDOFF PERIOD”), EXCEPT AS PART OF SUCH UNDERWRITTEN REGISTRATION IF OTHERWISE
PERMITTED.  IN ADDITION, GRANTEE AGREES TO EXECUTE ANY FURTHER LETTERS,
AGREEMENTS AND/OR OTHER DOCUMENTS REQUESTED BY THE COMPANY OR ITS UNDERWRITERS
WHICH ARE CONSISTENT WITH THE TERMS OF THIS SECTION 15.  THE COMPANY MAY IMPOSE
STOP-TRANSFER INSTRUCTIONS WITH RESPECT TO SECURITIES SUBJECT TO THE FOREGOING
RESTRICTIONS UNTIL THE END OF SUCH MARKET STANDOFF PERIOD.


16.   RESTRICTIONS/LEGAL COMPLIANCE.  SHARES WILL NOT BE DISTRIBUTED TO THE
GRANTEE UPON VESTING OF THE RESTRICTED UNITS IF THE ISSUANCE OF ANY SHARE UPON
SUCH VESTING WOULD CONSTITUTE A VIOLATION OF ANY APPLICABLE LAW.  THE COMPANY
MAY ALSO CONDITION THE DISTRIBUTION OF SHARES UPON THE EXECUTION AND DELIVERY OF
ANY FURTHER DOCUMENTS OR INSTRUMENTS BY THE GRANTEE DEEMED NECESSARY OR
DESIRABLE BY THE ADMINISTRATOR, INCLUDING ANY REPRESENTATIONS AND WARRANTIES. 
THE COMPANY SHALL NOT BE REQUIRED TO TRANSFER ON ITS BOOKS ANY SHARES THAT HAVE
BEEN SOLD OR OTHERWISE TRANSFERRED IN VIOLATION OF THE SECURITIES ACT OF 1933,
AS AMENDED (THE “SECURITIES ACT”) OR ANY OTHER LAWS OR THE PROVISIONS OF THIS
AGREEMENT.  GRANTEE REPRESENTS THAT GRANTEE WILL BE ACQUIRING SHARES FOR
GRANTEE’S OWN ACCOUNT AND NOT ON BEHALF OF OTHERS.  GRANTEE UNDERSTANDS AND
ACKNOWLEDGES THAT FEDERAL, STATE AND FOREIGN SECURITIES LAWS GOVERN AND RESTRICT
GRANTEE’S RIGHT TO OFFER, SELL OR OTHERWISE DISPOSE OF SHARES AWARDED UNLESS
SUCH OFFER, SALE OR OTHER DISPOSITION THEREOF IS REGISTERED UNDER THE SECURITIES
ACT AND STATE OR FOREIGN SECURITIES LAWS, OR IN THE OPINION OF THE COMPANY’S
COUNSEL, SUCH OFFER, SALE OR OTHER DISPOSITION IS EXEMPT FROM REGISTRATION OR
QUALIFICATION THEREUNDER.  GRANTEE AGREES THAT GRANTEE WILL NOT OFFER, SELL OR
OTHERWISE DISPOSE OF ANY SHARES IN ANY MANNER WHICH WOULD: (I) REQUIRE THE
COMPANY TO FILE ANY REGISTRATION STATEMENT WITH THE SECURITIES AND EXCHANGE
COMMISSION (OR ANY SIMILAR FILING UNDER STATE LAW) OR TO AMEND OR SUPPLEMENT ANY
SUCH FILING OR (II) VIOLATE OR CAUSE THE COMPANY TO VIOLATE THE SECURITIES ACT,
THE RULES AND REGULATIONS PROMULGATED THEREUNDER OR ANY STATE OR OTHER FEDERAL
LAW, OR (III) VIOLATE ANY AGREEMENT BETWEEN GRANTEE AND THE COMPANY, INCLUDING
THIS AGREEMENT.


17.   DESCRIPTIVE HEADINGS.  THE DESCRIPTIVE HEADINGS OF THIS AGREEMENT ARE
INSERTED FOR CONVENIENCE ONLY AND DO NOT CONSTITUTE A PART OF THIS AGREEMENT.


18.   ENTIRE AGREEMENT; GOVERNING LAW.  THE PLAN AND THIS AGREEMENT CONSTITUTE
THE ENTIRE AGREEMENT OF THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF
AND SUPERSEDE IN THEIR ENTIRETY ALL PRIOR UNDERTAKINGS AND AGREEMENTS OF THE
COMPANY AND GRANTEE WITH RESPECT TO THE SUBJECT MATTER HEREOF.  THIS AGREEMENT
IS GOVERNED BY THE LAWS OF THE STATE OF DELAWARE, WITHOUT REGARD TO PRINCIPLES
OF CONFLICT OF LAWS.


19.   NOTICES.  ANY NOTICE, DEMAND OR REQUEST REQUIRED OR PERMITTED TO BE GIVEN
BY EITHER THE COMPANY OR THE GRANTEE PURSUANT TO THE TERMS OF THIS AGREEMENT
SHALL BE IN WRITING AND SHALL BE DEEMED GIVEN ON THE DATE AND AT THE TIME
DELIVERED VIA PERSONAL, COURIER OR RECOGNIZED OVERNIGHT DELIVERY SERVICE OR, IF
SENT VIA TELECOPIER, ON THE DATE AND AT THE TIME TELECOPIED WITH CONFIRMATION OF
DELIVERY OR, IF MAILED, ON THE DATE FIVE (5) DAYS AFTER THE DATE OF THE MAILING
(WHICH SHALL BE BY REGULAR, REGISTERED OR CERTIFIED MAIL).  DELIVERY OF A NOTICE
BY TELECOPY (WITH CONFIRMATION) SHALL BE PERMITTED AND SHALL BE CONSIDERED
DELIVERY OF A NOTICE NOTWITHSTANDING THAT IT IS NOT AN ORIGINAL THAT IS
RECEIVED.  IF DIRECTED TO THE GRANTEE, ANY SUCH NOTICE, DEMAND OR REQUEST SHALL
BE SENT TO THE ADDRESS INDICATED AT THE END OF THIS AGREEMENT, OR TO SUCH OTHER
ADDRESS AS THE GRANTEE MAY HEREAFTER SPECIFY IN WRITING.  IF DIRECTED TO THE
COMPANY, ANY SUCH NOTICE, DEMAND OR REQUEST SHALL BE SENT TO THE COMPANY’S
PRINCIPAL EXECUTIVE OFFICE, C/O THE COMPANY’S SECRETARY, OR TO SUCH OTHER
ADDRESS OR PERSON AS THE COMPANY MAY HEREAFTER SPECIFY IN WRITING.


20.   ACKNOWLEDGEMENTS.  BY ACCEPTING THIS AWARD:

4


--------------------------------------------------------------------------------


A.     THE GRANTEE ACKNOWLEDGES AND UNDERSTANDS THAT THIS AWARD WILL NOT CONFER
ON ANY PERSON ANY LEGAL OR EQUITABLE RIGHT (OTHER THAN THOSE RIGHTS CONSTITUTING
THE AWARD ITSELF) AGAINST THE COMPANY AND/OR ANY AFFILIATE, DIRECTLY OR
INDIRECTLY.

B.     THE GRANTEE ACKNOWLEDGES AND UNDERSTANDS THAT HIS OR HER RIGHTS UNDER THE
PLAN ARE OFFERED TO THE GRANTEE STRICTLY AS AN EMPLOYEE OF THE COMPANY OR AN
AFFILIATE AND THAT THE PLAN IS NOT AN OFFER OF SECURITIES MADE TO THE GENERAL
PUBLIC.

C.     THE GRANTEE AGREES THAT NO COMPENSATION OR BENEFIT ARISING OR ACCRUING
UNDER THE PLAN WILL BE REFLECTED IN ANY SEVERANCE OR INDEMNITY PAYMENTS THAT THE
COMPANY OR ANY AFFILIATE MAY MAKE OR BE REQUIRED TO MAKE TO THE GRANTEE IN THE
FUTURE.  THE GRANTEE FURTHER ACKNOWLEDGES THAT THIS GRANT IS FOR FUTURE SERVICES
TO THE COMPANY AND/OR ITS AFFILIATES AND IS NOT UNDER ANY CIRCUMSTANCES TO BE
CONSIDERED COMPENSATION FOR PAST SERVICES.

D.     THE GRANTEE VOLUNTARILY ACKNOWLEDGES AND CONSENTS TO THE COLLECTION, USE,
PROCESSING AND TRANSFER OF PERSONAL DATA AS DESCRIBED IN THIS PARAGRAPH.  THE
GRANTEE IS NOT OBLIGED TO CONSENT TO SUCH COLLECTION, USE PROCESSING AND
TRANSFER OF PERSONAL DATA.  HOWEVER, FAILURE TO PROVIDE THE CONSENT MAY AFFECT
THE GRANTEE’S ABILITY TO PARTICIPATE IN THE PLAN.  THE COMPANY HOLDS CERTAIN
PERSONAL INFORMATION ABOUT THE GRANTEE, INCLUDING BUT NOT LIMITED TO: THE
GRANTEE’S NAME, HOME ADDRESS AND TELEPHONE NUMBER, FAX NUMBER, EMAIL ADDRESS,
FAMILY SIZE, MARITAL STATUS, SEX, BENEFICIARY INFORMATION, EMERGENCY CONTACTS,
PASSPORT / VISA INFORMATION, AGE, LANGUAGE SKILLS, DRIVERS LICENSE INFORMATION,
DATE OF BIRTH, BIRTH CERTIFICATE, SOCIAL SECURITY NUMBER OR OTHER EMPLOYEE
IDENTIFICATION NUMBER, NATIONALITY, C.V. (OR RESUME), WAGE HISTORY, EMPLOYMENT
REFERENCES, JOB TITLE, EMPLOYMENT OR SEVERANCE CONTRACT, CURRENT WAGE AND
BENEFIT INFORMATION, PERSONAL BANK ACCOUNT NUMBER, TAX RELATED INFORMATION, PLAN
OR BENEFIT ENROLLMENT FORMS AND ELECTIONS, OPTION OR BENEFIT STATEMENTS, STOCK
HOLDINGS OR DIRECTORSHIPS IN THE COMPANY, DETAILS OF ALL OPTIONS OR ANY OTHER
ENTITLEMENTS TO STOCK AWARDED, CANCELED, PURCHASED, VESTED, UNVESTED OR
OUTSTANDING IN THE GRANTEE’S FAVOR, FOR THE PURPOSE OF MANAGING AND
ADMINISTERING THE PLAN (“DATA”).  THE COMPANY AND/OR ITS SUBSIDIARIES WILL
TRANSFER DATA AMONGST THEMSELVES AS NECESSARY FOR THE PURPOSE OF IMPLEMENTATION,
ADMINISTRATION AND MANAGEMENT OF THE GRANTEE’S PARTICIPATION IN THE PLAN, AND
THE COMPANY MAY FURTHER TRANSFER DATA TO ANY THIRD PARTIES ASSISTING THE COMPANY
IN THE IMPLEMENTATION, ADMINISTRATION AND MANAGEMENT OF THE PLAN.  THESE
RECIPIENTS MAY BE LOCATED IN THE EUROPEAN ECONOMIC AREA, OR ELSEWHERE THROUGHOUT
THE WORLD, SUCH AS THE UNITED STATES.  THE GRANTEE AUTHORIZES THEM TO RECEIVE,
POSSESS, USE, RETAIN AND TRANSFER THE DATA, IN ELECTRONIC OR OTHER FORM, FOR THE
PURPOSES OF IMPLEMENTING, ADMINISTERING AND MANAGING THE GRANTEE’S PARTICIPATION
IN THE PLAN, INCLUDING ANY REQUISITE TRANSFER OF SUCH DATA AS MAY BE REQUIRED
FOR THE ADMINISTRATION OF THE PLAN AND/OR THE SUBSEQUENT HOLDING OF SHARES OF
STOCK ON THE GRANTEE’S BEHALF TO A BROKER OR OTHER THIRD PARTY WITH WHOM THE
GRANTEE MAY ELECT TO DEPOSIT ANY SHARES OF STOCK ACQUIRED PURSUANT TO THE PLAN. 
THE GRANTEE MAY, AT ANY TIME, REVIEW DATA, REQUIRE ANY NECESSARY AMENDMENTS TO
IT OR WITHDRAW THE CONSENTS HEREIN IN WRITING BY CONTACTING THE COMPANY;
HOWEVER, WITHDRAWING CONSENT MAY AFFECT THE GRANTEE’S ABILITY TO PARTICIPATE IN
THE PLAN.


21.   MISCELLANEOUS.

A.     THE RIGHTS AND BENEFITS OF THE COMPANY UNDER THIS AGREEMENT SHALL BE
TRANSFERABLE TO ANY ONE OR MORE PERSONS OR ENTITIES, AND ALL COVENANTS AND
AGREEMENTS HEREUNDER SHALL INURE TO THE BENEFIT OF, AND BE ENFORCEABLE BY THE
COMPANY’S SUCCESSORS AND ASSIGNS.  THE RIGHTS AND OBLIGATIONS OF THE GRANTEE
UNDER THIS AGREEMENT MAY ONLY BE ASSIGNED WITH THE PRIOR WRITTEN CONSENT OF THE
COMPANY.

B.     EITHER PARTY’S FAILURE TO ENFORCE ANY PROVISION OR PROVISIONS OF THIS
AGREEMENT SHALL NOT IN ANY WAY BE CONSTRUED AS A WAIVER OF ANY SUCH PROVISION OR
PROVISIONS, NOR PREVENT THAT PARTY THEREAFTER FROM ENFORCING EACH AND EVERY
OTHER PROVISION OF THIS AGREEMENT.  THE RIGHTS GRANTED BOTH PARTIES HEREIN ARE
CUMULATIVE AND SHALL NOT CONSTITUTE A WAIVER OF EITHER PARTY’S RIGHT TO ASSERT
ALL OTHER LEGAL REMEDIES AVAILABLE TO IT UNDER THE CIRCUMSTANCES.

5


--------------------------------------------------------------------------------


C.     THIS AGREEMENT MAY BE EXECUTED, INCLUDING EXECUTION BY FACSIMILE
SIGNATURE, IN ONE OR MORE COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN
ORIGINAL, AND ALL OF WHICH TOGETHER SHALL BE DEEMED TO BE ONE AND THE SAME
INSTRUMENT.

To acknowledge their agreement to the foregoing, the Company has caused this
Agreement to be executed by its duly authorized officer, and the Grantee has
executed this Agreement, in each case as of the Date of Grant.

 

NAVTEQ CORPORATION:

[g51731kwi001.jpg]

 

By

 

Judson Green

 

Name

 

BY YOUR SIGNATURE, YOU HEREBY ACCEPT THIS AWARD OF RESTRICTED UNITS AND AGREE
THAT THE RESTRICTED UNITS ARE AWARDED UNDER AND GOVERNED BY THE TERMS AND
CONDITIONS OF THE PLAN AND THIS AGREEMENT.  IN ADDITION, YOUR SIGNATURE BELOW
EVIDENCES YOUR ACKNOWLEDGMENT THAT YOU HAVE REVIEWED THE PLAN AND THIS AGREEMENT
IN THEIR ENTIRETY, YOU HAVE HAD AN OPPORTUNITY TO OBTAIN THE ADVICE OF COUNSEL
PRIOR TO EXECUTING THIS AGREEMENT AND YOU FULLY UNDERSTAND ALL PROVISIONS OF THE
PLAN AND THIS AGREEMENT. YOU AGREE TO ACCEPT AS BINDING, CONCLUSIVE AND FINAL
ALL DECISIONS OR INTERPRETATIONS OF THE ADMINISTRATOR UPON ANY QUESTIONS
RELATING TO THE PLAN AND/OR THIS AGREEMENT. YOU ALSO ACKNOWLEDGE AND UNDERSTAND
THAT THE ADMINISTRATOR HAS THE AUTHORITY TO ACT IN CERTAIN CIRCUMSTANCES WITHOUT
YOUR CONSENT, INCLUDING, BUT NOT LIMITED TO, THE AUTHORITY TO ADJUST THE TERMS
AND CONDITIONS OF THIS AGREEMENT IN THE EVENT OF CERTAIN CORPORATE TRANSACTIONS
AND OTHER EVENTS DESCRIBED IN SECTION 11 OF THE PLAN, AND SUCH ACTIONS COULD
NEGATIVELY IMPACT YOUR RIGHTS UNDER THIS AGREEMENT.  ADDITIONALLY, YOU AGREE TO
NOTIFY THE COMPANY UPON ANY CHANGE IN THE RESIDENCE ADDRESS INDICATED BELOW.

GRANTEE:

 

Signature

 

 

 

 

 

Print Name

 

 

 

 

 

Residence Address

 

 

6


--------------------------------------------------------------------------------